   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

LISA J. WAGNER,                                           )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 1:19-CV-111-PPS
                                                          )
ANDREW M. SAUL,                                           )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )

                                      OPINION AND ORDER

        Lisa Wagner appeals the Social Security Administration’s decision to deny her

application for Disability Insurance Benefits. Wagner alleges disability based upon a

whole host of medical issues, including pain and osteoarthritis in her hips despite a

replacement surgery of her right hip, arthritis in her knees even after three surgeries on

each knee, pain in her hands, shoulders, and back, Raynaud’s Syndrome (a condition

that causes areas of the body to feel numb and cold), and depression. [Tr. 57-65.]1 An

administrative law judge found that Wagner was not disabled within the meaning of

the Social Security Act and that she had the residual functional capacity (RFC) to

perform sedentary work with certain postural restrictions and limited to work not done

at a production rate pace.




        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 11.
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 2 of 8


       Wagner challenges the ALJ’s decision on three main grounds. First, she contends

the ALJ failed to properly evaluate Wagner’s symptoms (formerly called the credibility

analysis). Second, Wagner argues the ALJ erred in evaluating the medical opinion

evidence. Last, Wagner disputes the RFC and vocational findings, claiming they are not

supported by substantial evidence. Because I find that the ALJ mischaracterized

Wagner’s activities of daily living, he failed to properly evaluate Wagner’s symptoms.

Therefore I will REVERSE the ALJ’s decision and REMAND on this issue.

                                         Discussion

       The ALJ found that Wagner had the severe impairments of status post surgeries

bilateral hips with osteoarthritis, Raynaud’s, and depression. [Tr. 25.] Aside from these

severe impairments, Wagner has several other medical challenges, including diabetes,

chronic urinary tract infections, psoriasis, rheumatoid/inflammatory arthritis, and

fibromyalgia, which are fully recounted in the ALJ’s opinion and need not be repeated

here. [Id.]

       Let’s start with a review of the legal framework. I am not supposed to determine

from scratch whether or not Wagner is disabled. Rather, I only need to determine

whether the ALJ applied the correct legal standards and whether the decision is

supported by substantial evidence. See 42 U.S.C. § 405(g); Shideler v. Astrue, 688 F.3d

306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010); Overman v.

Astrue, 546 F.3d 456, 462 (7th Cir. 2008). My review of the ALJ’s decision is deferential.

This is because the “substantial evidence” standard is not a particularly rigorous one.


                                              2
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 3 of 8


In fact, the Supreme Court announced long ago that the standard is even less than a

preponderance-of-the-evidence standard. Richardson v. Perales, 402 U.S. 389, 401 (1971).

Of course, there has to be more than a “scintilla” of evidence. Id. So in conducting my

review, I cannot “simply rubber-stamp the Commissioner’s decision without a critical

review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nonetheless,

the review is a light one and the substantial evidence standard is met “if a reasonable

person would accept it as adequate to support the conclusion.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004).

       The regulation that previously governed credibility determinations, SSR 96-7p,

was superseded by SSR 16-3p in March 2016. Because the ALJ’s decision was issued in

June 2018, SSR 16-3p is the proper standard for me to consider. SSR 16-3p “eliminat[es]

the use of the term ‘credibility’ . . . [to] clarify that subjective symptom evaluation is not

an examination of an individual’s character.” SSR 16-3p, 2016 WL 1119029, at *1 (Mar.

16, 2016). The “change in wording is meant to clarify that [ALJs] aren’t in the business

of impeaching claimants’ characters; obviously, [ALJs] will continue to assess the

credibility of pain assertions by applicants, especially as such assertions often cannot be

either credited or rejected on the basis of medical evidence.” Cole v. Colvin, 831 F.3d

411, 412 (7th Cir. 2016) (emphasis in original).

       Under the new regulation an ALJ is still required to consider the same factors in

evaluating the intensity, persistence and limiting effects of an individual’s symptoms.

See SSR 16-3p, 2016 WL 1119029, at *7; SSR 96-7p, 1996 WL 374186, at *3 (July 2, 1996).


                                              3
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 4 of 8


The ALJ’s determination “must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be

clearly articulated so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.” SSR 16-3P, 2016 WL 1119029, at *9

(Mar. 16, 2016).

       Courts historically have not overturned the ALJ’s credibility determination

unless it was “patently wrong.” Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008).

While this is certainly a high bar, in this case, the ALJ’s assessment of Wagner’s daily

living activities was patently wrong. This is what the ALJ concluded about Wagner’s

daily living activities:

               The claimant’s admitted activities of daily living also suggest the
               claimant is not as limited as alleged and remains capable of
               performing work within the restrictions as set forth herein. For
               example, she reported being capable of preparing meals,
               performing housework, cleaning, doing laundry, watching
               television, caring for her dog, driving, and shopping despite her
               symptoms (8E/1-5).

[Tr. 29.]

       In support of this statement, the ALJ cites Exhibit 8E, which is Wagner’s Function

Report dated September 1, 2016. A comprehensive review of the report shows that the

ALJ has grossly mischaracterized what he claims are Wagner’s “admitted” activities of

daily living. Wagner states in the questionnaire that she currently lives with her

husband. She says she gets up “mostly with assistance from my husband,” showers

with assistance, and gets dressed with assistance. [Tr. 237.] With regard to her dog,


                                              4
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 5 of 8


Wagner “tr[ies] to let her out but my husband primarily takes care of her . . . [her

husband] feeds, bathe[s], walks dog. He also takes her to appts.” [Tr. 238.] In response

to the question, “[w]hat were you able to do before your illnesses, injuries, or conditions

that you can’t do now?” Wagner answered, “exercise, grocery shop, daily chores, work,

walk long distance.” [Id.] For meals, Wagner stated, “I may make myself a sandwich but

my husband makes the majority of meals.” [Tr. 239.] When asked to explain why she

cannot prepare meals, Wagner answered, “[t]here are days I can’t get out of bed to do

anything.” [Id.] For household chores, Wagner wrote, “I try to do laundry at least fold

it. I’m totally dependent on my husband for household repairs, mowing, yard work

and deep cleaning. I try to dust and sweep on good days but my husband does this the

majority of the time. I can’t lift clothes basket or heavy items.” [Id.] She also wrote, “I

need help doing most things. With depression I notice I need encouragement.” [Id.]

       The questionnaire also has a section entitled “getting around.” Wagner

answered that some days she does not go outside at all because she can’t get out of bed

and has trouble ambulating because she is too weak. [Tr. 240.] In answering questions

about driving, Wagner said she can drive, but has trouble getting in and out of the car

by herself and doesn’t drive much because of her pain medications. [Id.] For shopping,

Wagner wrote the last two times she tried to go to the store herself, she had to call her

husband to come get her because she was in so much pain, and he had to finish the

shopping. [Id.] So she lets her husband do the shopping from now on. [Id.]




                                              5
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 6 of 8


       Wagner’s answers to the questionnaire basically establish that her pain and

weakness significantly affect her daily living activities and limit her abilities to do even

simple acts. Wagner’s mother, Rebecca Hosier, completed a third party Function

Report on March 25, 2016, and her answers echo those of Wagner. [Tr. 217-224.]

       Additionally, Wagner’s answers to the questionnaire are consistent with her and

her husband’s testimony during the oral hearing before the ALJ held on November 2,

2017. Wagner testified that her pain limits her: “I’m not active. I don’t, I can’t go to the

grocery store by myself anymore, I’m not able to do a lot of household chores

anymore.” [Tr. 57.] Mr. Wagner was called as a witness during the hearing as well. He

testified that he has to help Wagner get out of bed in the morning, get her to the

bathroom, get her cleaned up, and get her dressed. [Tr. 78.] He testified that for the last

year and a half, he has done all of the household chores including cooking, sweeping,

doing the dishes, etc. [Tr. 79.] Mr. Wagner said he could count on one hand how many

times his wife could do anything within the last year and a half like help with the

laundry or cook. [Tr. 79-80.] He said if she tries to do any chores, “the pain returns

again. It’s like she’s just over-exerted herself.” [Tr. 80.]

       The ALJ inappropriately expanded Wagner’s ability to do daily living activities

and found her to be way more capable than the record supports. The questionnaire and

hearing both consistently show that she is extremely limited. “These minimal daily

activities do not support the ALJ’s finding that [Wagner] exaggerated h[er] symptoms,

nor do they support the ultimate RFC.” Ray v. Berryhill, 915 F.3d 486, 491 (7th Cir. 2019)


                                               6
   USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 7 of 8


(citing Clifford, 227 F.3d at 872); see also Daugherty v. Berryhill, No. 1:18-cv-256, 2019 WL

2083033, at *24 (N.D. Ind. May 13, 2019) (ALJ improperly failed to explain how

“minimal daily activities were inconsistent with her testimony of disabling

limitations.”); Craft v. Astrue, 539 F.3d 668, 680 (7th Cir. 2008) (“the ALJ ignored

[claimant’s] qualifications as to how he carried out those activities.”) (emphasis in

original). The ALJ in this case said that he used the daily living activities in determining

the work Wagner was capable of performing, and the restriction parameters. Therefore,

this error was not harmless. It affected the RFC determination.

       There is another problem with the ALJ’s assessment of Wagner’s symptoms. He

also discounted her testimony because “[t]he record fails to fully substantiate the

allegations of disabling symptoms.” [Tr. 29.] Under C.F.R. § 404.1529(c)(2), the Social

Security Administration “will not reject your statements about the intensity and

persistence of your pain or other symptoms or about the effect your symptoms have on

your ability to work solely because the available objective medical evidence does not

substantiate your statements.” The Seventh Circuit has held that an “ALJ may not

discount a claimant’s credibility just because her claims of pain are unsupported by

significant physical and diagnostic examination results.” Pierce v. Colvin, 739 F.3d 1046,

1049-50 (7th Cir. 2014); see also Hall v. Colvin, 778 F.3d 688, 691 (7th Cir. 2015) (noting the

ALJ erred in her “belief that complaints of pain, to be credible, must be confirmed by

diagnostic tests”); Carradine v. Barnhart, 360 F.3d 751, 754 (7th Cir. 2004) (“Pain is always

subjective in the sense of being experienced in the brain.”). Yet the ALJ did just that in


                                               7
  USDC IN/ND case 1:19-cv-00111-PPS document 25 filed 05/05/20 page 8 of 8


finding “the objective physical record does not support the severity of alleged disabling

symptoms.” [Tr. 29.]

      In sum, this case must be remanded for the analysis of Wagner’s subjective

symptoms. See Carradine, 360 F.3d at 754 (remanding credibility determination where

ALJ’s decision was based on “serious errors in reasoning rather than merely the

demeanor of the witness.”). On remand, the ALJ should re-evaluate Wagner’s

subjective symptom statements, with due regard to her Function Report, hearing

testimony, and testimony of her husband about her daily living activities.

                                       * * *

      Because I am remanding this case for the reasons stated above, I need not discuss

the remaining issues raised by Wagner, including that the ALJ erred in evaluating the

medical opinion evidence and the RFC and vocational findings are founded upon legal

error and not supported by substantial evidence. She can raise those issues directly

with the ALJ on remand.

                                      Conclusion

      For the reasons set forth above, the Commissioner of Social Security’s final

decision is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with this opinion.

ENTERED: May 5, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT

                                            8
